Exhibit 10.1




LEASE AGREEMENT

(Triple Net)










Landlord:

Rocky Mountain Development, LLC

a Utah limited liability company







Tenant:

ForeverGreen International, L.L.C.

a Utah limited liability company

Tax I.D. #: 20-0410689







Guarantor:

Ron Williams




















--------------------------------------------------------------------------------







LEASE AGREEMENT




THIS LEASE AGREEMENT (“Lease”) is made and entered into as of the 1st day of
July, 2011, by and between the following Parties:




Landlord:

Rocky Mountain Development, LLC

a Utah limited liability company




Tenant:

ForeverGreen International, LLC

a Utah limited liability company




Guarantor:

Ron Williams




WITNESSETH:




WHEREAS, Landlord owns certain real property located in the City of Orem, Utah
County, State of Utah (the “Property”); and




WHEREAS, the Property is part of an Office Park and there is situated on the
Property a building located at 972 North 1430 West, Orem, Utah (the “Building”);
and




WHEREAS, on or about November 22, 2004, Landlord and Tenant entered into a Lease
Agreement under which Tenant leased the Building from Landlord, which Lease
Agreement expired by its own terms, with Tenant continuing thereafter to lease
from Landlord the Building on a month-to-month basis under the terms of such
Lease Agreement.




WHEREAS, Landlord and Tenant desire to enter into this Lease Agreement under
which Tenant leases from Landlord the entire Building consisting of leasable
space of 8,800 square feet, together with the right to use the common facilities
associated therewith, all on the terms, conditions, and provisions and for the
purposes hereinafter set forth.




NOW, THEREFORE, in consideration of the promises, covenants, and agreements
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are acknowledged, the Parties enter into this Lease and
agree as follows:




SECTION 1- PREMISES

1.1

Lease of Premises.  Landlord leases to Tenant and Tenant leases from Landlord
the entire Building consisting of  8,800 square feet of gross leasable area
(herein referred to as the “Premises”), more particularly described as outlined
on attached Exhibit “A.”





Initials:   __MR_

               __RW_







1







--------------------------------------------------------------------------------







1.2

Condition of Premises.  Tenant has inspected the Premises and has been given the
opportunity prior to the execution of this Lease to conduct such tests,
investigations, and examinations as Tenant desires or deems appropriate, and
Tenant hereby accepts the Premises in its present condition, “as is,” without
obligation of any kind or nature on the part of Landlord to repair, improve,
alter, cleanup, or modify the Premises or any part thereof.

1.3

Common Areas.  The Tenant shall have the right to use, subject to reasonable
rules of general applicability to tenants of the Property from time to time made
by the Landlord and of which the Tenant is given notice, the parking areas,
courtyard, and common walkways and driveways necessary and appropriate for use
of the Premises under this Lease (the “Common Areas”).

SECTION 2- TERM

2.1

Fixed Term.  The term of this Lease shall be for a period of two (2) years and
two months commencing on July 1, 2011 (the “Commencement Date”), and expiring on
August 31, 2013 (the “Initial Term”).

2.2

Extension of Term.  Unless either party provides the other notice of election to
not extend the terms of this Lease on or before 120 days prior to the expiration
of the Initial Term, the term of this Lease shall automatically be extended for
one (1) additional consecutive period of two (2) years (the “Extension Period”),
such Extension Period commencing on the expiration date of the Initial Term and
expiring two years thereafter (the “Extended Term” and, together with the
Initial Term, the “Term”), subject to the same terms and conditions contained in
this Lease, provided that minimum monthly rent under Section 3 hereof for said
Extended Term shall be increased in accordance with the provisions of Section
3.2 hereof.

2.3

Early Termination.  In the event that Landlord and Tenant enter into a new lease
agreement with each other involving a different building owned by Landlord to be
used by Tenant for the business of Tenant as then conducted in the Premises,
Tenant shall be entitled to terminate this Lease Agreement effective as of the
date that the first lease payment under such new lease is paid to Landlord
thereunder.























Initials:   __MR_

               __RW_







2







--------------------------------------------------------------------------------







SECTION 3- RENT, MAINTENANCE CHARGES, TAXES, & EXPENSES

3.1

Base Rent.  Subject to any increases under Section 3.2 hereof, Tenant shall pay
to Landlord throughout the Term of this Lease minimum monthly rent, without
deduction, setoff, prior notice, or demand, the amounts shown on Exhibit “B”
attached hereto (the “Base Rent”).  Each such installment shall be due one month
in advance on the first day of each month, commencing on the Commencement Date,
and continuing through the Initial Term and the Extended Term.  Base Rent shall
be increased during the Initial Term and any Extended Term in accordance with
the provisions of Section 3.2 hereof.  Any monthly installment of Base Rent for
any partial month shall be prorated at the rate of 1/30th of the monthly Base
Rent per day.  All rent shall be paid to Landlord at the address to which
notices to Landlord are given.

3.2

Increase of Base Rent.  During the Term, the Base Rent shall be adjusted on each
annual anniversary of the Commencement Date (the “Adjustment Date”), by
multiplying the Base Rent for the month immediately prior to the applicable
Adjustment Date by one hundred three percent (103%).  A schedule of Base Rent is
attached hereto as Exhibit “B”.

3.3

Taxes, Maintenance Fees, and Other Expenses; CAM.  Tenant agrees to be
responsible for, and shall directly and timely pay, all property taxes
associated with the Building and the Property and the maintenance charges and
other expenses described below.  Such costs and expenses shall include, but
shall not be limited to upkeep, painting, repairs, replacements and
improvements, sweeping and cleanup, window cleaning, utilities, telephone,
internet connections, heating and air conditioning, utility-related services
including fire line water service charges, building security, premiums for
liability, property damage and fire insurance, and all real and personal
property taxes.  Tenant shall pay to Landlord a maintenance fee (“CAM Fee”) as
additional rent as set forth in Section 3.5 hereof.   

3.4

Late Fee.  In the event Landlord does not receive the Base Rent or CAM Fee for
any given month on or before the fifth (5th) day of such month, Tenant shall pay
to Landlord, together with the Base Rent and CAM Fee for such month, and
Landlord shall be entitled to receive from Tenant, a late payment fee in an
amount equal to five percent (5%) of Tenant’s late payment.  Tenant acknowledges
and agrees that this sum is not a penalty but is a reasonable estimate of the
administrative costs and expenses which Landlord will incur as a result of
Tenant’s late payment.  Any charges imposed for late payment charges pursuant to
this Section 3.4 shall be in addition to all other amounts owing pursuant to the
terms and conditions of this Lease, including without limitation interest
charges.

3.5

Triple Net Lease.  It is the intent of the parties that the rent applicable
under Sections 3.1 and 3.2 hereof shall, except as may be specifically provided
to the contrary in this Lease, be absolutely net to Landlord throughout the term
hereof and that Tenant shall, as is provided for and described with more
specificity in the various other Sections of this Lease, pay for all building
services, costs and expenses in connection with its use of the Building,
including utility services and costs, costs and expenses of maintenance and
repair of the Premises, landscaping maintenance, janitorial and cleaning
services and expenses, real and personal property taxes and insurance relating
or allocable to the Building or the activities thereon, and any other items of
cost or expense in any way incurred or necessary in





Initials:   __MR_

               __RW_







3







--------------------------------------------------------------------------------







connection with the use, occupancy, or operation of the Premises.  The fact that
Tenant’s use or occupancy of the Premises may be disturbed or interrupted for
any reason other than the negligent acts of Landlord shall not in any way
suspend, abate, reduce, or alter the obligation to pay rent hereunder, except as
may be specifically provided to the contrary in this Lease.

Throughout the Term of this Lease, Tenant shall pay to Landlord, without
deduction, setoff, prior notice, or demand, a monthly CAM Fee of ONE THOUSAND
TWO HUNDRED FIFTY DOLLARS ($1,250.00), as may be adjusted as set forth in this
Section 3.5, with each monthly payment being due one month in advance on the
first day of each month, commencing on the Commencement Date, and continuing
through the Initial Term and the Extended Term.  All CAM Fees shall be paid to
Landlord at the address to which notices to Landlord are given.

The CAM Fee is subject to adjustment as follows: within forty-five (45) days
following the end of each calendar year, Landlord shall furnish Tenant a
statement covering the calendar year just expired, showing the total actual
costs and expenses included in the CAM Fee for such calendar year and the CAM
Fee payments made by Tenant with respect to such calendar year.  If said
payments exceed such actual costs and expenses, Tenant shall be entitled to
offset the excess against the CAM Fee payment(s) next thereafter to become due
Landlord. On the other hand, if such actual costs and expenses exceed Tenant’s
payments so made, Tenant shall pay Landlord the deficiency within ten (10) days
after receipt of said statement, and at Landlord’s option, Landlord may, upon
written notice to Tenant, increase the CAM Fee in an amount deemed reasonably
necessary by Landlord to cover such expenses during the current calendar year.
 Tenant or its authorized representative shall have the reasonable right to
inspect the books of Landlord, for the purpose of verifying the information
contained in the statement.  The parties shall make such appropriate payments or
reimbursements (in the manner set forth above in this paragraph), as the case
may be, to each other, as are determined to be owing pursuant to such
investigation.




3.6

Personal Property Taxes.  Tenant shall pay before delinquency all taxes,
assessments, license fees, and other charges (“taxes”) that are levied and
assessed against the trade fixtures and personal property of Tenant installed or
located in or on the Premises, and that become payable during the Term.  On
demand by Landlord, Tenant shall furnish Landlord with satisfactory evidence of
these payments.

3.7

Payment.  Except to the extent expressly provided for elsewhere in this Lease,
there shall be no abatement or apportionment at any time of the Base Rent or CAM
Fees or any other sums, amounts, payments, or impositions to be paid by Tenant
under any of the terms, covenants, conditions, and provisions of this Lease
during the Term.  All rent and other amounts payable under the terms and
provisions of this Lease shall be made in lawful money of the United States.





Initials:   __MR_

               __RW_







4







--------------------------------------------------------------------------------







SECTION 4 - USE; LIMITATIONS ON USE

4.1

Use.  Tenant shall use the Premises for general office purposes, and for no
other use without Landlord’s prior written consent.

4.2

Limitations on Use.  Tenant’s use of the Premises as provided in this Lease
shall be in accordance with the following:

Compliance with laws.  Tenant shall comply with all laws concerning the Premises
or Tenant’s use of the Premises, including, without limitation, the obligation
at Tenant’s cost to alter, maintain, or restore the Premises in compliance and
conformity with all laws relating to the condition, use, or occupancy of the
Premises during the Term.




Waste; nuisance.  Tenant shall not use the Premises in any manner that will
constitute waste, nuisance, or unreasonable annoyance (including, without
limitation, the use of loudspeakers or sound or light apparatus that can be
heard or seen outside the Premises) to owners or occupants of adjacent
properties.  Tenant shall not use the Premises for sleeping, commercial
preparation of food, washing clothes, or the preparation, manufacture, or mixing
of anything that might emit any odor or objectionable noises or lights onto
adjacent properties.




Hazardous Substances.  Tenant shall not bring upon the Premises, or in the
Premises, use on the Premises, or permit to be brought upon, stored, or used
upon the Premises, any wastes, petroleum products, or hazardous substances.
 Tenant shall hold harmless and indemnify Landlord from any and all damage,
loss, injury, or liability of any nature arising from or associated with
Tenant’s use, storage, disposal, release or bringing upon the Premises any
hazardous substances as defined by local, state or federal laws, rules,
regulations or ordinances.




Insurance.  Tenant shall not do or permit anything to be done in or about the
Premises or bring or keep anything therein which will in any way increase the
existing rate of or premium for fire or other insurance covering the Building.




Plumbing.  The plumbing facilities within the Building shall not be used by
Tenant for any other purpose than that for which they are designed and
constructed, and no foreign substance of any kind shall be thrown therein.  The
expense of any breakage, stoppage or damage to such plumbing facilities
resulting from a violation of this provision shall be borne by Tenant.




Locks.  Tenant shall not alter any lock or install any new or additional locks
or any bolts on any door of the Premises, without immediately providing keys to
Landlord.




Heavy Equipment.  Safes and any other heavy equipment or objects shall be
located within the Premises only in those areas and on such supports as are
designated by Landlord.  Tenant shall





Initials:   __MR_

               __RW_







5







--------------------------------------------------------------------------------







not place any safes or heavy objects within the Premises without first obtaining
appropriate direction and approval from Landlord.




Telephones/Utilities.  Tenant shall not install any telephone or other special
utility lines within the Premises without first obtaining Landlord’s consent.
 Landlord shall designate the areas with the Premises in which telephone and
other special utility lines and related equipment may be installed and how and
where such lines are to be introduced.

 

Security.  Tenant shall securely close and lock all doors and windows in the
Premises before leaving the Building each day and shall insure that all water
faucets and water apparatus and other equipment within the Premises are shut off
so as to prevent waste or damage.  Notwithstanding anything herein contained to
the contrary, Tenant shall be responsible for any damage to Landlord’s property
or to the property of other tenants within the Building caused by Tenant’s
failure to comply with the provisions of this subparagraph, unless such damage
is covered by, and paid for by Landlord’s insurance.




Vending Machines.  Tenant may install vending machines within the Premises for
its own use only.  If any such vending machines are desired by Tenant, such
shall be installed by Tenant at Tenant’s expense following Landlord’s approval
of such installation.




Floor Coverings.  Tenant shall not lay linoleum, tile, carpet or other similar
floor covering so that the same shall be affixed to the floor of the Premises in
any manner except as approved, in writing, by Landlord.




SECTION 5 – MAINTENANCE AND ALTERATIONS

5.1

Tenant’s Maintenance.  During the Term of this Lease, Tenant agrees to keep and
maintain, in good order, condition, and repair the interior of the Premises,
including, by way of example only and not by way of limitation, interior walls,
wall and window coverings, light fixtures, floor coverings, plumbing fixtures,
glass and partitions.  Tenant shall use carpet protectors or mats under all desk
chairs located on carpeted areas.

5.2

Landlord’s Maintenance and Repair.  Landlord shall maintain in good order,
condition, and repair all external parts of the Building including the roof, and
shall maintain in good order, condition, and repair all plumbing and heating,
air conditioning and ventilation equipment located upon the Premises, except to
the extent that damage to the same is caused by Tenant or Tenant’s employees,
agents, or invitees.  Landlord shall be responsible for snow and ice removal
from parking areas and walkways which serve the Premises, in a manner consistent
with reasonable practices for this area, and for landscape maintenance, the
costs of which shall be dealt  with under the CAM Fee provision of Sections 3.3
and 3.5 hereof.

5.3

Alterations.  Tenant shall not make or allow any alterations to the Premises
without Landlord’s prior written consent.  Any alterations made shall be
constructed by Landlord, or by parties not





Initials:   __MR_

               __RW_







6







--------------------------------------------------------------------------------







objectionable to Landlord, and shall be paid for by Tenant and shall remain on
and be surrendered with the Premises on expiration or termination of the Term
and shall be the property of Landlord, except that Landlord can elect within
thirty (30) days before expiration of the Term, or within thirty (30) days after
termination of the Term and Tenant’s surrender of the Premises, to require
Tenant to remove any alterations that Tenant has made to the Premises.  If
Landlord so elects, Tenant at its cost shall restore the Premises to their
condition existing prior to Tenant’s alterations, before the last day of the
Term, or within twenty (20) days after notice of election is given, whichever is
later.

If Tenant makes any alterations to the Premises as provided in this Section, the
alterations shall not be commenced until ten (10) days after Landlord has
received notice from Tenant stating the date the installation of the alterations
is to commence.




5.4

Mechanics’ Liens.  Tenant shall pay all costs for construction done by it or
caused to be done by it on the Premises as permitted by this Lease.  Tenant
shall keep the Premises free and clear of all mechanics’ liens resulting from
construction done by or for Tenant.  Tenant shall have the right to contest the
correctness or the validity of any such lien if, immediately on demand by
Landlord, Tenant procures and records a lien release bond issued by a
corporation authorized to issue surety bonds in Utah in an amount equal to one
and one-half (1½) times the amount of the claim of lien.  The bond shall provide
for the payment of any sum that the claimant may recover on the claim (together
with attorney’s fees and costs of suit, if it recovers in the action).

SECTION 6 - INDEMNITY AND EXCULPATION; INSURANCE

6.1

Indemnity of Landlord.  Tenant shall hold Landlord harmless from any and all
damages to any person or property occurring in, on, or about the Premises,
except for damages caused solely by the negligence or willful acts of Landlord.

6.2

Public Liability and Property Damage Insurance.  Tenant at its cost shall
maintain public liability and property damage insurance and products liability
insurance with a single combined liability limit of not less than $2,000,000,
and property damage limits of not less than $500,000, insuring against all
liability of Tenant and its authorized representatives arising out of and in
connection with Tenant’s use or occupancy of the Premises.

All public liability insurance, products liability insurance, and property
damage insurance shall insure performance by Tenant of the indemnity provisions
of Section 6.1 and shall contain cross-liability endorsements.




6.3

Increase in Amount of Public Liability and Property Damage Insurance.  Not more
frequently than each two (2) years, if, in the opinion of Landlord’s lender or
of the insurance broker retained by Landlord, the amount of public liability and
property damage insurance coverage at that time is not adequate, Tenant shall
increase the insurance coverage as required by either Landlord’s lender or
Landlord’s insurance broker.





Initials:   __MR_

               __RW_







7







--------------------------------------------------------------------------------







6.4

Tenant’s Fire Insurance.  Tenant at its cost shall maintain on all its personal
property, Tenant’s improvements, and alterations, in, on, or about the Premises,
a policy of standard fire and extended coverage insurance, with vandalism and
malicious mischief endorsements, to the extent of their full replacement value.
 Unless this Lease is terminated pursuant to the provisions of Sections 7 or 8
hereof, the proceeds from any such policy shall be used by Tenant for the
replacement of personal property or the restoration of Tenant’s improvements or
alterations.

6.5

Additional Requirements.  All insurance policies hereunder will (i) be taken out
with insurers acceptable to Landlord; (ii) be in a form reasonably satisfactory
to Landlord; (iii) be non-contributing with, and will apply only as primary and
not excess to any other insurance available to Landlord or Landlord’s; (iv)
contain an undertaking and agreement by the insurers to notify Landlord and
Landlord’s mortgagee(s) in writing not less than thirty (30) days before any
material change, cancellation, or termination of any such insurance; (v) contain
provisions causing insurance proceeds to be made payable to Landlord; and (vi)
name Landlord as an additional insured.  Tenant shall deliver certificates of
insurance, reasonably acceptable to Landlord, executed by Tenant’s insurers
evidencing that the required insurance is in force, or, if required by Landlord
or Landlord’s mortgagee, Tenant will deliver certified copies of each insurance
policy as soon as possible after the placing of the insurance.  No review or
approval of any insurance certificate or insurance policy by Landlord derogates
from or diminishes Landlord’s rights under this Lease.

6.6

Waiver of Subrogation.  The parties release each other, and their respective
authorized representatives, from any claims for damage to any person or to the
Premises and to the fixtures, personal property, Tenant’s improvements, and
alterations of either Landlord or Tenant in or on the Premises that are caused
by or result from risks insured against under any insurance policies carried by
the parties in force at the time of any such damage to the extent that such
policies cover the loss or damage.

6.7

Cancellation of Insurance.  Tenant shall not do or permit anything to be done
that results in the cancellation or threatened cancellation or the reduction of
coverage, or threatened reduction of coverage, under any insurance policy on the
Premises or any improvements located thereon or therein.

6.8

Tenant’s Failure to Pay.  Tenant agrees that should Tenant fail to comply with
this Section 6, Landlord shall have the right to obtain said insurance and pay
the premiums therefor, and in such event the entire amount of such premiums
shall be immediately paid by Tenant to Landlord, together with interest thereon
at the lesser of eighteen percent (18%) per annum or the maximum rate an
individual is permitted by law to charge; provided, however, Landlord shall have
no obligation or duty to obtain said insurance in the event of Tenant’s failure
to provide such insurance and Tenant shall hold Landlord harmless from any
losses due to such failure.

6.9

Indemnification.  Tenant hereby agrees to defend, pay, indemnify and hold
harmless the Landlord from and against any and all claims, demands, fines,
suits, actions, losses, damages, costs, expenses (including attorneys’ fees),
proceedings, orders, decrees or judgments of any kind or nature by or in favor
of anyone whomsoever resulting from or in connection with any loss of life,
bodily or personal





Initials:   __MR_

               __RW_







8







--------------------------------------------------------------------------------







injury, or property damage arising, directly or indirectly, out of or from or on
account of any occurrence in, upon, at or from the Premises occasioned wholly or
in part through the use or occupancy of the Premises, or resulting from any act
or omission or negligence of Tenant, or any invitee or licensee of Tenant, or
any employee, agent or contractor of the same in, upon, at or from the Premises.
 Tenant and all those claiming by, through, or under Tenant shall store their
property in and shall occupy and use the Premises and any improvements therein
and appurtenance thereto solely at their own risk, and Tenant and all those
claiming by, through, or under Tenant hereby release Landlord, to the full
extent permitted by law, from all claims of every kind, including loss of life,
personal or bodily injury, damage to merchandise, equipment, fixtures or other
property, or damage to business or for business interruption, arising, directly
or indirectly, out of or on account of such occupancy and use. Landlord shall
not be responsible or liable for damages at any time to Tenant, or to those
claiming by, through, or under Tenant, for any loss of life, bodily or personal
injury, or damage to property or business, or for business interruption, that
may be occasioned by or through the acts, omissions or negligence of any other
persons, or any other Tenants.  Landlord shall not be responsible or liable for
damages at any time for loss of life, or injury or damage to any person or to
any property or business of Tenant, or those claiming by, through or under
Tenant, caused by or resulting from the bursting, breaking, leaking, running,
seeping, over-flowing or backing up of water, steam, gas, sewage, snow or ice in
or around any part of the Premises, or caused by or resulting from acts of God
or the elements.  Tenant expressly acknowledges that all of the foregoing
provisions of this Article shall apply and become effective from and after the
date Landlord shall deliver possession of the Premises to Tenant.

6.10

Assumption of Risk.  Anything herein to the contrary notwithstanding, after
commencement of the term of this Lease, Tenant assumes full risk of damage to
its personal property, fixtures, equipment, tools, improvements, stock, goods,
wares, or merchandise that it may have in or on or about the Premises, where
such damage results from fire, lightning, extended coverage perils, flood, or
any catastrophe, regardless of cause or origin.  Landlord shall not be liable to
Tenant or anyone claiming by, through or under Tenant, including Tenant’s
insurance carrier or carriers, for any loss or damage resulting from fire,
lightning or extended coverage perils, or from an act of God.  Landlord shall
not be liable to any insurance carrier for damages insured against, either
directly or by way of subrogation.

6.11

Release of Landlord.  Landlord shall not be liable to Tenant for any damage to
Tenant or Tenant’s property from any cause.  Tenant waives and releases all
claims against Landlord for damage or injury to person or property arising for
any reason, except for damage caused by Landlord’s gross negligence or
intentional misconduct.





Initials:   __MR_

               __RW_







9







--------------------------------------------------------------------------------







SECTION 7 - DESTRUCTION

7.1

Destruction by Fire or Other Casualty.  If the Premises shall be damaged by
fire, unavoidable accident, or other casualty covered by fire and extended
coverage insurance and such damage is not caused by the act, or failure to act,
of Tenant, its employees, agents, licensees, permittees, or invitees, Landlord
shall cause such damage to be repaired.  If the Premises shall be rendered
wholly untenantable by reason of such occurrence, Landlord shall cause such
damage to be repaired; provided, however, in the event the Premises cannot be
repaired within one hundred twenty (120) days, Landlord may, at its election,
made within thirty (30) days following the occurrence of such damage or
destruction, elect to terminate this Lease.  In the event of such termination,
rent shall be abated from and after such date of the damage or destruction.  In
the event Landlord does not terminate this Lease following damage or destruction
of the Premises, Landlord shall commence and complete a restoration of the
Premises within a reasonable time after such damage or destruction.  Tenant
agrees to give Landlord immediate notice of any damage to the Premises by fire,
the elements, or any other casualty.

7.2

Loss or Damage.  Landlord shall not be liable for:

(a)

Any loss or damage to any property of Tenant or of others located on the
Premises, by theft or otherwise; or

(b)

any injury or damage to persons or property resulting from fire, explosion,
falling plaster, gas, electricity, water, rain or snow or leaks from any part of
the Property or from the pipes, appliances, or plumbing works or from the roof,
street, or subsurface or from any other place whereby dampness or by any other
cause of whatsoever nature, unless such damage shall be caused by the willful
acts or gross negligence of Landlord, its agents, representatives, or employees.
 Except for loss, damage, or injury resulting solely from the willful acts or
gross negligence of Landlord, its agents, representatives, or employees, all
property of Tenant kept or stored on the Premises shall be so kept at or stored
at the risk of Tenant only.  Tenant shall hold Landlord harmless from any claims
arising out of damage to or loss of property and from any claims for personal
injury, for any event occurring on the Premises, unless such damage shall be
caused solely by the willful acts or negligence of Landlord, its agents,
representatives, or employees.

7.3

Abatement or Reduction of Rent.  In case of damage or destruction, and in the
event this Lease is not terminated pursuant to Section 7.1 hereof, the rent
shall be abated wholly or proportionately, as the case may be, until the damage
shall be repaired and the Premises restored; provided, however, that in the
event such damage or destruction is caused by Tenant, its agents,
representatives, or employees there shall be no abatement of rent.

7.4

Loss During Last Part of Term.  If destruction to the Premises occurs during the
last year of the Term, and the cost of restoration exceeds ten percent (10%) of
the then replacement value of the Premises, either Landlord or Tenant can
terminate this Lease by giving notice to the other not more than fifteen (15)
days after the destruction.





Initials:   __MR_

               __RW_







10







--------------------------------------------------------------------------------







SECTION 8 - CONDEMNATION

8.1

Condemnation.  In the event the whole or any part of the Premises shall be taken
or condemned for a public or quasi-public use or purpose by any competent
authority and as a result thereof the balance of said Premises cannot be used by
Tenant for the same purpose as before such taking or condemnation, then and in
either of such events, the Term of this Lease shall terminate when possession of
the Premises shall be taken by the condemning authorities.  Any award,
compensation, or damages (hereinafter sometimes referred to as the “award”) for
that portion of the Premises which does not include any personal property of
Tenant shall be paid to and be the property of Landlord.  It is understood that
in the event of the termination of this Lease as aforesaid, neither Landlord nor
Tenant shall have any claim against the other for the value of any unexpired
Term of this Lease, and Tenant shall have no right or claim to any part of the
award on account thereof, except as may pertain to any tangible personal
property of Tenant which it would be entitled to remove upon any termination of
this Lease.

8.2

Partial Condemnation.  In the event only a part of the Premises shall be taken
or condemned for a public or quasi-public use or purpose by any competent
authority, and as a result thereof the balance of said Premises can be used for
the same purpose as before such taking or condemnation, this Lease shall not
terminate as a result thereof and Landlord, at its sole cost and expense, but
only to the extent of the award for such taking received by Landlord, shall
repair and restore the Premises and improvements thereon. The determination of
whether or not the Premises can be used for the same purpose shall be made by
Tenant, subject to the requirement that such determination is reasonably made by
Tenant.  Any award paid as a consequence of such taking or condemnation, shall
be paid to Landlord and be applied to the cost of said repairing and
restoration.  Any sums remaining after such application shall be the property of
Landlord.  There shall be a reduction in the rental in direct proportion to the
reduction of the Premises as a result of such taking.

SECTION 9 - ASSIGNMENT

9.1

Prohibition Against Assignment, Subletting, and Encumbering.  Tenant shall not
assign or encumber its interest in this Lease or in the Premises, or sublease
all or any part of the Premises, or allow any other person or entity (except
Tenant’s authorized representatives) to occupy or use all or any part of the
Premises, without first obtaining Landlord’s written consent.  Any assignment,
encumbrance, or sublease without Landlord’s consent shall be void and, at
Landlord’s election, shall constitute a default.  No consent to any assignment,
encumbrance, or sublease shall constitute a further waiver of the provisions of
this Section.

Any dissolution, merger, consolidation, or other reorganization of Tenant, or
the sale or other transfer of a controlling ownership interest in Tenant, or the
sale of at least fifty-one percent (51%) of the value of the assets of Tenant,
shall be deemed a voluntary assignment hereunder.  The phrase “controlling
percentage” means the ownership of, and the right to vote, stock or other
interests possessing at least fifty-one percent (51%) of the total combined
voting power of all classes of Tenant’s issued stock or other ownership
interests.








Initials:   __MR_

               __RW_







11







--------------------------------------------------------------------------------







Tenant immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any subletting of all or a part of
the Premises as permitted by this Lease, and Landlord, as assignee and as
attorney-in-fact for Tenant, or a receiver for Tenant appointed on Landlord’s
application, may collect such rent and apply it toward Tenant’s obligations
under this Lease; except that, until the occurrence of an act of default by
Tenant, Tenant shall have the right to collect such rent.




Any assignment, subletting, or other transfer of Tenant’s interest hereunder,
whether pursuant to written consent of Landlord or as permitted hereunder, shall
not release or discharge Tenant from liability unless such release is expressly
granted in writing by Landlord.




If Tenant requests Landlord to consent to a proposed assignment or subletting,
Tenant shall pay to Landlord, whether or not consent is ultimately given,
Landlord’s reasonable attorneys’ fees incurred in connection with each such
request.




9.2

Involuntary Assignment.  No interest of Tenant in this Lease shall be assignable
by operation of law (including, without limitation, the transfer of this Lease
by testacy or intestacy).  Each of the following acts shall be considered an
involuntary assignment:

(a)

If Tenant is or becomes bankrupt or insolvent, makes an assignment for the
benefit of creditors, or institutes a proceeding under the Bankruptcy Act in
which Tenant is the bankrupt; or, if Tenant is a partnership or consists of more
than one person or entity, if any partner of the partnership or other person or
entity is or becomes bankrupt or insolvent, or makes an assignment for the
benefit of creditors;

(b)

If a writ of attachment or execution is levied on this Lease;

(c)

If, in any proceeding or action to which Tenant is a party, a receiver is
appointed with authority to take possession of the Premises.

An involuntary assignment shall constitute a default by Tenant and Landlord
shall have the right to elect to terminate this Lease, in which case this Lease
shall not be treated as an asset of Tenant.




SECTION 10 - DEFAULT

10.1

Tenant’s Default.  The occurrence of any of the following shall constitute a
default by Tenant:

(a)

Failure to pay rent or any other sums payable by Tenant hereunder when due, if
the failure continues for five (5) days after the date when such rent or other
amount was due.

(b)

Abandonment and vacation of the Premises (failure to occupy and operate the
Premises for ten (10) consecutive days shall be deemed an abandonment and
vacation).





Initials:   __MR_

               __RW_







12







--------------------------------------------------------------------------------







(c)

Failure to perform any other provision of this Lease if the failure to perform
is not cured within fifteen (15) days after notice has been sent to Tenant and
Guarantor.  If the default cannot reasonably be cured within fifteen (15) days,
Tenant shall not be in default of this Lease if Tenant commences to cure the
default within the fifteen (15)-day period and diligently and in good faith
continues to cure the default.

(d)

Any representation or warranty by Tenant was materially false or inaccurate at
the time of the execution of this Lease.

Notices given under Section 10.1(3) shall specify the alleged default and the
applicable lease provisions, and shall demand that Tenant perform the provisions
of this Lease within the applicable period of time, or quit the Premises.  No
such notice shall be deemed a forfeiture or a termination of this Lease unless
Landlord so elects in the notice.




10.2

Landlord’s Remedies.  Landlord shall have the following remedies if Tenant
commits a default and, where applicable, fails to cure within the times set
forth in Section 10.1 hereof.  These remedies are not exclusive; they are
cumulative in addition to any remedies now or later allowed by law.

(a)

Tenant’s Right to Possession Not Terminated.  Landlord can continue this Lease
in full force and effect, but not longer than the Term, and the Lease will
continue in effect as long as Landlord does not terminate Tenant’s right to
possession, and Landlord shall have the right to collect rent when due.  During
the period Tenant is in default, Landlord can enter the Premises and relet them,
or any part of them, to third parties for Tenant’s account.  Tenant shall be
liable immediately to Landlord for all costs Landlord incurs in reletting the
Premises, including, without limitation, brokers’ commissions, expenses of
remodeling the Premises required by the reletting, and like costs.  Reletting
can be for a period shorter or longer than the remaining Term of this Lease.
 Tenant shall pay to Landlord the rent due under this Lease on the dates the
rent is due, less the rent Landlord receives from any reletting.  No act by
Landlord allowed by this Section shall terminate this Lease unless Landlord
notifies Tenant that Landlord elects to terminate this Lease.  After Tenant’s
default and for as long as Landlord does not terminate Tenant’s right to
possession of the Premises, if Tenant obtains Landlord’s consent Tenant shall
have the right to assign or sublet its interest in this Lease, but Tenant shall
not be released from liability.

If Landlord elects to relet the Premises as provided in this Section, rent that
Landlord receives from reletting shall be applied to the payment of:




First, any indebtedness owed from Tenant to Landlord other than rent due from
Tenant;




Second, all costs, including for repair, refurbishment, reconfiguration,
restoration and maintenance, incurred by Landlord in reletting;








Initials:   __MR_

               __RW_







13







--------------------------------------------------------------------------------







Third, rent and any other payments, costs or fees, including late fees due and
unpaid under this Lease.




After deducting the payments referred to in this Section, any sum remaining from
the rent Landlord receives from reletting shall be held by Landlord and applied
in payment of future rent as rent becomes due under this Lease.  In no event
shall Tenant be entitled to any excess rent received by Landlord.  If, on the
date rent is due under this Lease, the rent received from the reletting is less
than the rent due on that date, Tenant shall pay to Landlord, in addition to the
remaining rent due, all costs, including for maintenance, Landlord incurred in
reletting that remain after applying the rent received from the reletting as
provided in this Section.




(b)

Termination of Tenant’s Right to Possession.  Landlord can terminate Tenant’s
right to possession of the Premises at any time.  No act by Landlord other than
giving notice to Tenant shall terminate this Lease.  Acts of maintenance,
efforts to relet the Premises, or the appointment of a receiver on Landlord’s
initiative to protect Landlord’s interest under this Lease shall not, by
themselves, constitute a termination of Tenant’s right to possession or a
termination of this Lease.  On termination of this Lease, Landlord has the right
to recover from Tenant:

(i)

The worth, at the time of the award, of the unpaid rent owed hereunder at the
time of termination of this Lease;

(ii)

The worth, at the time of the award, of the amount by which the unpaid rent that
would have been owed hereunder after the date of termination of this Lease until
the time of award exceeds the amount of the loss of rent that Tenant proves
could have been reasonably avoided;

(iii)

The worth, at the time of the award, of the amount by which the unpaid rent for
the balance of the Term after the time of award exceeds the amount of the loss
of rent that Tenant proves could have been reasonably avoided; and

(iv)

Any other amount, and court costs, necessary to compensate Landlord for all
detriment proximately caused by Tenant’s default.

“The worth, at the time of the award,” as used in (i) and (ii) of this Section,
is to be computed by allowing interest at the lesser of eighteen percent (18%)
per annum or the maximum rate an individual is permitted by law to charge.  “The
worth, at the time of the award,” as referred to in (iii) of this Section, is to
be computed by discounting the amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of the award, plus one percent (1%).




(c)

Landlord’s Right to Cure Tenant’s Default.  Landlord, at any time after Tenant
commits a default and has failed to perform within fifteen (15) days of notice
of such default from Landlord, can cure the default at Tenant’s cost.  If
Landlord at any time, by reason of Tenant’s default, pays any sum or does any
act that requires the payment of any sum, the sum paid by  





Initials:   __MR_

               __RW_







14







--------------------------------------------------------------------------------







Landlord shall be due immediately from Tenant to Landlord at the time the sum is
paid, and if paid at a later date shall bear interest at the lesser of eighteen
percent (18%) per annum or the maximum rate an individual is permitted by law to
charge from the date the sum is paid by Landlord until Landlord is reimbursed by
Tenant.  The sum, together with interest on it, shall be additional rent.

10.3

Interest.  Rent and any other amounts payable hereunder by Tenant not paid
within ten (10) days of when due shall bear interest from the date due until
paid at the maximum rate permitted by law or at the rate of eighteen percent
(18%) per annum, whichever is less.

10.4

Tenant’s Right To Cure Landlord’s Default.  Landlord shall be in default of this
Lease if it fails or refuses to perform any provision of this Lease that it is
obligated to perform if the failure to perform is not cured within fifteen (15)
days after notice of the default has been given by Tenant to Landlord.  If the
default cannot reasonably be cured within fifteen (15) days, Landlord shall not
be in default of this Lease if Landlord commences to cure the default within the
15-day period and diligently and in good faith continues to cure the default.

SECTION 11 - EXTERIOR FIXTURES AND FURNISHINGS; SIGNS; ADVERTISING;

USE OF ROOF




11.1

Tenant’s Restricted Right to Exterior Fixtures and Furnishings; Signs.  Tenant
shall not, without Landlord’s prior written consent, (i) make any changes to the
exterior of the Premises, or (ii) install any exterior lighting, canopies or
awnings, or any exterior decorations, or paintings, or (iii) install any drapes,
blinds, shades or other coverings on exterior windows and doors (or change the
type of window covering supplied with the Premises), or (iv) install any sign,
window or door lettering, placards, decorations or advertisements of any type
which can be viewed from the exterior of the Premises, or (v) place any object
near exterior windows and doors which may appear unsightly from outside of the
Premises.  Tenant shall not have the right to place, construct, or maintain any
other sign, advertisement, awning, banner, or other exterior decoration without
Landlord’s prior written consent.  All signs, awnings, canopies, decorations,
lettering or other items approved by Landlord and installed by Tenant shall be
kept in good repair and in proper operating condition at all times and any
damage caused by or in connection with such items shall be repaired at Tenant’s
expense.  Any items installed or maintained in violation of this provision may
be promptly removed by Landlord at Tenant’s expense.

11.2

Compliance With Laws.  Any exterior fixtures and furnishings or signs that
Tenant has the right to place, construct, and maintain shall comply with all
laws, and Tenant shall obtain any approval required by such laws.  Landlord
makes no representation with respect to Tenant’s ability to obtain such
approval.

11.3

Right to Use Roof.  Use of the roof on the Building is reserved to Landlord and
Landlord may install upon the roof such equipment, signs, and antenna and other
objects as Landlord deems appropriate with Tenant’s written consent, such
consent not to be unreasonably withheld, provided





Initials:   __MR_

               __RW_







15







--------------------------------------------------------------------------------







that any such objects which are visible to the general public are in keeping
with the architectural theme of the Building and the Office Park.  

11.4

Removal of Exterior Fixtures and Furnishings; Signs.  At the termination of this
Lease, Tenant shall, at Tenant’s sole cost and expense, remove all exterior
fixtures and furnishings and signs installed or constructed by Tenant and shall
repair and restore the Premises or the building or property of which the
Premises is a part to their condition prior to installation or construction of
such signs.

SECTION 12 - LANDLORD’S ENTRY ON PREMISES

12.1

Landlord’s Entry on Premises.  Landlord and its authorized representatives shall
have the right to enter the Premises, upon at least four (4) hours’ notice to
Tenant, for any of the following purposes:

(a)

To determine whether the Premises are in good condition and whether Tenant is
complying with its obligations under this Lease;

(b)

To do any necessary maintenance and to make any restoration to the Premises that
Landlord has the right or obligation (if any) to perform;

(c)

To serve, post, or keep posted any notices required or allowed under the
provisions of this Lease;

(d)

To post “for sale” signs at any time during the Term, to post “for rent” or “for
lease” signs during the last six (6) months of the Term, or during any period
while Tenant is in default, said signs to be posted in reasonable locations
approved by Tenant, such approval not to be unreasonably withheld;

(e)

To show the Premises to prospective brokers, agents, buyers, tenants, or persons
interested in a purchase or an exchange, at any time during the Term;

(f)

At Landlord’s expense, to shore the foundations, footings, and walls of the
building and other improvements that are a part of the Premises and to erect
scaffolding and protective barricades around and about the Premises, but not so
as to prevent entry to the Premises, and to do any other act or thing necessary
for the safety or preservation of the Premises if any excavation or other
construction is undertaken or is about to be undertaken on any adjacent property
or nearby street.  Landlord’s right under this provision shall not be construed
to create any obligation for Landlord to maintain or repair the Premises, except
as set forth in other provisions of this Lease.

Landlord shall not be liable in any manner for any inconvenience, disturbance,
loss of business, nuisance, or other damage arising out of Landlord’s entry on
the Premises as provided in this Section, except damage resulting from the
wrongful acts or gross negligence of Landlord or its authorized representatives.





Initials:   __MR_

               __RW_







16







--------------------------------------------------------------------------------










Tenant shall not be entitled to an abatement or reduction of rent if Landlord
exercises any rights reserved in this Section.




Landlord shall conduct its activities on the Premises as allowed in this Section
in a manner that will minimize inconvenience, annoyance, or disturbance to
Tenant, and shall be timely in the performance of its obligations hereunder.




SECTION 13 - SECURITY DEPOSIT

13.1

Security Deposit.  Under the prior Lease Agreement between Landlord and Tenant,
Tenant deposited with Landlord the sum of $14,000.00 as a security deposit,
which deposit shall constitute the security deposit under this Lease Agreement
(the “Lease Security Deposit”).  Landlord shall not be responsible for payment
of any interest on said deposit and may commingle said deposit with the other
funds of Landlord.  If Tenant has complied with all the terms and conditions of
this Lease, has promptly paid all rent and all other sums payable to Landlord
hereunder, and the Premises and furnishings (if any) have been surrendered in
good and clean condition (including the cleaning of carpeting as may be required
by Landlord), together with all keys to the Premises, Landlord shall refund to
Tenant the balance of the Lease Security Deposit within thirty (30) days after
Tenant’s surrender of the Premises and furnishings (if any).  In the event of
any breach of this Lease by Tenant, Landlord shall have the right and option to
retain all or any portion of the Lease Security Deposit as partial compensation
of damages sustained by Landlord, without waiver of or prejudice to any other
right or remedy to which Landlord may be entitled by law or this Lease.  Tenant
shall not have the right to apply the Lease Security Deposit to the rent payable
for any period of the term, including without limitation the last month of the
term or any extension thereof.  In the event Landlord applies the Lease Security
Deposit in payment of any obligation of Tenant hereunder during the term or any
extension thereof, Tenant shall pay to Landlord the amount necessary to
reestablish the Lease Security Deposit balance within seven (7) days of
Landlord’s request for such payment.

SECTION 14 - PARKING

14.1

Parking.  Other than rented covered parking, handicapped designated parking, and
customer-only designated parking, the Landlord shall not permit reserved
parking, but Tenant and tenant’s employees and invitees shall have the right to
use all parking provided on the Property consisting of at least 58 spaces.

14.2

Modifications.  Landlord reserves the right to change the arrangement, level and
location of parking areas and the direction and flow of traffic to discourage
unauthorized parking, so long as such changes do not materially affect Tenant’s
access to the Premises and to adequate parking facilities.











Initials:   __MR_

               __RW_







17







--------------------------------------------------------------------------------







SECTION 15 - REPRESENTATIONS AND WARRANTIES

15.1

Tenant’s Representations and Warranties.  As a material inducement to Landlord
to execute this Lease and in partial consideration therefor, Tenant hereby makes
the following representations and warranties, each of which is being relied upon
by Landlord as a material inducement to enter into this Lease, and each of which
is true and correct as of the date hereof:

(a)

All financial statements and other financial information provided to Landlord by
Tenant are true and correct in all material respects, and fully and accurately
present the financial condition of Tenant as of the date and time of such
reports, and have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis.

(b)

The execution and delivery of this Lease and the performance by Tenant of its
obligations hereunder require no further action or approval in order to
constitute this Lease as a binding and enforceable obligation of Tenant.
 Compliance with this Lease does not contravene any provision of law, nor of any
agreement, government order or regulation, undertaking, or other restriction to
which Tenant is a party or by which Tenant is bound.

(c)

This Lease has been duly executed by Tenant and constitutes a legal, valid, and
binding obligation of Tenant enforceable in accordance with its terms.

SECTION 16 - ESTOPPEL; FINANCING AND SUBORDINATION

16.1

Estoppel Certificate.  Tenant shall, within ten (10) days after Landlord’s
request therefor, execute and deliver to Landlord an estoppel certificate in
favor of Landlord and such other persons as Landlord shall request setting forth
the following:  (a) ratification of this Lease; (b) the Commencement Date and
termination date hereof; (c) that this Lease is in full force and effect and has
not been assigned, modified, supplemented or amended (except as such writing as
shall be stated); (d) that all conditions under this Lease to be performed by
Landlord have been satisfied; (e) there are no defenses or offsets against the
enforcement of this Lease by Landlord, or, in the alternative, those claimed by
Tenant; (f) the amount of advance rent, if any (or none if such is the case),
paid by Tenant; (g) the date to which rent has been paid; (h) the amount of the
security deposit, if any; and (i) such other information as Landlord may
reasonably request.  In the event that Tenant fails within ten (10) days after
Landlord has delivered to Tenant an estoppel certificate pursuant to this
Section to properly execute and deliver the same to Landlord, Tenant shall be
deemed to have consented to such estoppel certificate as written; provided,
however, that such non-consent shall not relieve Tenant from its
responsibilities for default under this Lease by reason of its failure to return
an estoppel certificate in accordance with this Section.  Mortgage lenders
and/or purchasers shall be entitled to rely upon any estoppel certificate
executed by Tenant or which Tenant is deemed to have consented.

16.2

Financing and Subordination.





Initials:   __MR_

               __RW_







18







--------------------------------------------------------------------------------







(a)

Tenant agrees that from time to time it shall, if so requested by Landlord and
if doing so will not materially and adversely affect Tenant’s economic interests
under this Lease or its use of the Premises, join with the Landlord in amending
the terms of this Lease so as to meet the reasonable needs or requirements of
any lender who is considering furnishing, or who has furnished, any financing
which is, or will be, secured by the Building and the land underneath such, or
the Landlord’s Office Park.

(b)

Tenant’s rights under this Lease shall at all times be subordinated to the lien
of any mortgage or deed of trust or lien or other security interest resulting
from any method of financing or refinancing which encumbers or is intended to
encumber the Building or the land underneath such, or Landlord’s Property, and
to all advances subsequently made upon the strength of such security.  So long
as Tenant is not in default under the terms of this Lease, however, this Lease
shall remain in full force and effect for the full term hereof and shall not be
terminated as a result of any foreclosure (or transfer in lieu thereof) of such
mortgage or other security instrument to which Tenant has subordinated its
rights pursuant to this subparagraph.

(c)

Tenant shall, upon Landlord’s request, in connection with Landlord’s efforts to
secure financing any time during the Term of this Lease, supply to Landlord all
financial information required by any lender in relation to such financing.

SECTION 17- LANDLORD’S LIEN

17.1

Special Remedy Upon Abandonment, Vacation, or Default.  If Tenant abandons or
vacates any substantial portion of the Premises or is in default of any
provisions of this Lease, Landlord may enter upon the Premises, and take
possession of all or any part of Tenant’s trade fixtures or personal property,
store such property in a private or public place, and may sell all or any part
of the fixtures or personal property at a public or private sale, in one or
successive sales, with or without notice, to the highest bidder for cash.  The
proceeds of the sale shall be applied by Landlord towards the costs of removal
and storage, next towards reasonable costs and expenses of the sale, including
attorney’s fees, and then toward the payment of all sums due by Tenant to
Landlord under the terms of this Lease.

17.2

Security Agreement.  This Lease is intended as and constitutes a security
agreement within the meaning of the Uniform Commercial Code of the State of Utah
and Landlord, in addition to the rights prescribed in this Lease, shall have all
of the rights, titles, liens and interests in and to Tenant’s property now or
hereafter located upon the Premises which are hereby granted to Landlord as
secured party, as that term is defined, under the Uniform Commercial Code, to
secure the performance of and the payment to Landlord of the various amounts
provided in this Lease.  Tenant will on request execute and deliver to Landlord
all such financing statements and other documents as may be necessary to perfect
Landlord’s security interest under this Lease, or Landlord may file this Lease
or a photocopy or summary thereof as a financing statement.

SECTION 18 – LEASE GUARANTY





Initials:   __MR_

               __RW_







19







--------------------------------------------------------------------------------







18.1

Consideration.  Guarantor has agreed to execute this Lease as a guarantor to
induce Landlord to enter into this Lease with Tenant, pursuant to which the
obligations hereby guaranteed have been created.  Guarantor hereby acknowledges
that he has and will derive a direct financial benefit from Landlord’s entering
into the Lease with Tenant.

18.2

Guarantee.  Guarantor hereby guarantees and undertakes with Landlord that in the
event Tenant defaults in the payment of any sums due and owing to Landlord from
Tenant on account of the Lease or in the event that Tenant defaults in the full
and faithful performance of Tenant’s obligations, undertakings and covenants
under the Lease, then Guarantor shall be obligated to pay to Landlord, within 10
days of demand and the expiration of any applicable cure and grace periods
expressly provided under the Lease, any and all sums so due Landlord and any
damages incurred by Landlord on account thereof to the extent Landlord is
entitled to collect the same from Tenant in connection with the Lease.

18.3

Term.  Guarantor’s obligations and undertakings herein contained shall remain in
full force and effect for the term of the Lease and shall survive termination of
the Lease for so long as Tenant may be held liable for any obligations, payments
or damages in connection with the Lease.

18.4

Rights of Landlord.  Without diminishing, releasing or discharging Guarantor’s
obligations hereunder, Landlord shall have the right to exercise the following
powers and rights in Landlord’s sole discretion: Landlord may agree with Tenant
to change, alter, cancel, renew, extend, decrease or increase the obligations of
Tenant to Landlord; Landlord may add other guarantors or procure additional
guarantees, release other guarantors or guarantees and apply monies or
properties received from Tenant upon debts regardless of whether the same may be
guaranteed hereby, otherwise secured, barred by statutes of limitation or
discharged other than by payment; Landlord may exercise rights hereunder in the
event of Tenant’s insolvency, bankruptcy, receivership or assignment for benefit
of creditors; and Landlord may deal with Tenant, Guarantor and any other persons
liable on the indebtedness, obligations or liabilities to Landlord as Landlord
deems advisable.

18.5

Waivers; Default of Tenant.  Guarantor waives:  (a) the right to require
Landlord to (i) proceed against Tenant, (ii) proceed against or exhaust any
security that Landlord holds from Tenant, or (iii) pursue any other remedy
against Tenant in Landlord’s power; (b) any defense by reason of any disability
of Tenant; and (c) any other defense based on the termination of Tenant’s
liability from any cause.  Until all Tenant’s obligations to Landlord have been
discharged in full, Guarantor has no right of subrogation against Tenant.
Guarantor waives any right he may have to enforce any remedies that Landlord now
has, or later may have, against Tenant.  Guarantor waives any right to
participate in any security now or later held by Landlord. Guarantor waives all
presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor, and notices of acceptance of this
Guaranty, and waives all notices of existence, creation, or incurring of new or
additional obligations.  Upon default by Tenant on any of its obligations to
Landlord and the expiration of any applicable cure and grace periods expressly
provided under the Lease, then at Landlord’s option, without notice or demand
upon Guarantor and without exercising any other right or remedy Landlord may
have, Landlord may proceed directly against Guarantor or any other guarantor to
enforce Landlord’s rights hereunder.





Initials:   __MR_

               __RW_







20







--------------------------------------------------------------------------------







18.6

Impairment of Rights.  Landlord’s rights shall be cumulative and not exclusive.
 No impairment, limitation or modification of Tenant’s liability or obligations
or of its trustee or receiver or any such impairment, limitation or modification
of Landlord’s remedies by virtue of the operation of bankruptcy or similar laws
or decision of any court or courts nor any disaffirmance of the Landlord’s
obligations under the Lease in such proceedings shall affect Landlord’s rights
against Guarantor hereunder.

18.7

Successors and Assigns.  The obligations of Guarantor shall inure to the benefit
of Landlord’s assigns and successors in interest in the Lease and shall be
binding upon Guarantor’s heirs, successors and assigns.  Reference to Tenant
herein includes any assignee of or successor to Tenant’s interest under the
terms of the Lease or any subtenant or any other party who is now or in the
future may be a Tenant under the Lease.

18.8

Costs and Attorneys’ Fees.  Guarantor shall pay all costs, expenses and charges,
including all attorneys’ fees, which Landlord may incur in the enforcement of
the provisions hereof.

18.9

No Lease Modification.  Nothing set forth herein shall be or be deemed to be a
modification, waiver or other alteration of any of Landlord’s or Tenant’s
obligations, rights and/or remedies as to each other under the Lease, all of
which are expressly reserved.

SECTION 19 - MISCELLANEOUS

19.1

Notice.  All notices, requests, consents, and other communications required
under this Lease shall be in writing and shall be sufficient for all purposes if
personally delivered, or if mailed by certified or registered U.S. mail, return
receipt requested, postage prepaid, or if sent by Federal Express or other
nationally recognized air courier, expenses prepaid, and addressed as follows:

If to Landlord, to:




Mark H. Robinson

Rocky Mountain Development

12659 South 125 East, Suite B

Draper, Utah  84020





Initials:   __MR_

               __RW_







21







--------------------------------------------------------------------------------










With a copy to:




Clark K. Taylor, Esq.

VAN COTT, BAGLEY, CORNWALL & McCARTHY

36 South Main Street, Suite 1900

Salt Lake City, Utah  84111







If to Tenant, to:




ForeverGreen International, LLC

Attention Ron J. Noyes, Esq.

972 North 1430 West

Orem, Utah 85047




With copies to:




Craig Smith

10305 N. Downing Drive

Cedar Hills, Utah 84062




Ron J. Noyes

ForeverGreen International, LLC

30 E. Broadway, Suite 300

Salt Lake City, Utah  84111







If to Guarantor, to:




Ron Williams

1091 North 1170 East

Orem, Utah 85047




Any party may change its address by notifying the other parties of the change of
address.  Notice shall be deemed communicated upon receipt or within 48 hours
from the time of mailing if mailed to the address provided in this Section,
whichever shall first occur.




19.2

Waiver.  Any delay or omission in the exercise of any right or remedy of
Landlord in relation to any default by Tenant shall not impair any such right or
remedy and shall not be construed as a waiver of any kind or nature whatsoever.





Initials:   __MR_

               __RW_







22







--------------------------------------------------------------------------------







The receipt or acceptance by Landlord of delinquent rent or other amounts owed
hereunder shall not constitute a waiver of any default or any of Landlord’s
rights or remedies.




No act or conduct of Landlord, including, without limitation, the acceptance of
the keys to the Premises, shall constitute an acceptance of the surrender of the
Premises by Tenant before the expiration of the Term.  Only a written notice
from Landlord to Tenant shall constitute acceptance of the surrender of the
Premises and accomplish a termination of the Lease.




Landlord’s consent to or approval of any act by Tenant requiring Landlord’s
consent or approval shall not be deemed to waive or render unnecessary
Landlord’s consent to or approval of any subsequent act by Tenant.




Any waiver by Landlord of any default must be in writing and shall not be a
waiver of any other default concerning the same or any other provision of the
Lease.




19.3

Sale or Transfer of Premises.  If Landlord sells or transfers all or any portion
of the Premises, Landlord, on consummation of the sale or transfer, shall be
released from any liability thereafter accruing under this Lease if Landlord’s
successor has assumed in writing, for the benefit of Tenant, Landlord’s
obligations under this Lease.  If any security deposit or prepaid rent has been
paid by Tenant, Landlord can transfer the security deposit or prepaid rent to
Landlord’s successor and on such transfer Landlord shall be discharged from any
further liability in reference to the security deposit or prepaid rent.

19.4

Enforcement.  In the event of default under any provision in this Lease, the
defaulting party agrees to pay the other party all costs, including reasonable
attorney’s fees, incurred by the other party in enforcing its rights under this
Lease whether or not court action is instituted, in addition to all other
amounts due hereunder and damages caused by the default.

19.5

Surrender of Premises.  On expiration or termination of the Term, Tenant shall
surrender to Landlord the Premises and all Tenant’s improvements and alterations
in good condition, ordinary wear and tear excepted, Tenant shall remove all its
personal property within the above stated time.  Tenant shall immediately
perform all restoration made necessary by the removal of any alterations or
Tenant’s personal property.

Landlord can elect to retain or dispose of in any manner any alterations or
Tenant’s personal property that Tenant does not remove from the Premises on
expiration or termination of the Term as allowed or required by this Lease by
giving at least ten (10) days’ notice to Tenant.  Title to any such alterations
or Tenant’s personal property that Landlord elects to retain or dispose of upon
expiration of such 10-day period shall vest in Landlord.  Tenant waives all
claims against Landlord for any damage to Tenant resulting from Landlord’s
retention or disposition of any such alterations or Tenant’s personal property.
 Tenant shall be liable to Landlord for Landlord’s costs for storing, removing,
and disposing of any alterations or Tenant’s personal property.








Initials:   __MR_

               __RW_







23







--------------------------------------------------------------------------------







If Tenant fails to surrender the Premises to Landlord on expiration or ten (10)
days after termination of the Term as required by this Section, Tenant shall
hold Landlord harmless from all damages resulting from Tenant’s failure to
surrender the Premises, including, without limitation, claims made by a
succeeding tenant resulting from Tenant’s failure to surrender the Premises.




19.6

Holding Over.  If Tenant, with Landlord’s consent, remains in possession of the
Premises after expiration or termination of the Term, or after the date in any
notice given by Landlord to Tenant terminating this Lease, such possession by
Tenant shall be deemed to be a month-to-month tenancy terminable on thirty (30)
days’ notice given at any time by either party.  All provisions of this Lease,
except those pertaining to term shall apply to the month-to-month tenancy, and
the monthly rent during any such holdover tenancy shall be increased to one
hundred twenty percent (120%) of the Base Rent and CAM Fee owed during the month
preceding commencement of the holdover tenancy.

19.7

Time of Essence.  Time is of the essence of each provision of this Lease.

19.8

Consent of Parties.  Whenever consent or approval of either party is required,
that party shall not unreasonably withhold such consent or approval.

19.9

Corporate Authority.  If either party is a corporation, that party shall deliver
to the other party on execution of this Lease a certified copy of a resolution
of its board of directors (or of its executive committee with appropriate
resolutions from its board of directors empowering such executive committee)
authorizing the execution of this Lease and naming the officers that are
authorized to execute this Lease on behalf of the corporation.

19.10

Entire Agreement.  This Lease, including the exhibits attached hereto,
constitutes the entire agreement between the parties hereto relative to the
subject matter hereof.  Any prior negotiations, correspondence, or
understandings relative to the subject matter hereof shall be deemed to be
merged in this Lease and shall be of no further force or effect.  This Lease may
not be amended or modified except in writing executed by both of the parties
hereto.

19.11

Successors.  This Lease shall be binding on and inure to the benefit of the
parties and their successors and assigns, except as provided in Section 9.1.

19.12

Rent Payable in U.S. Money.  Rent and all other sums payable under this Lease
must be paid in lawful money of the United States of America.

19.13

Real Estate Brokers; Finders.  Each party shall hold harmless the other party
from all damages resulting from any claims that may be asserted against the
other party by any broker, finder, or other person, with whom the other party
has or purportedly has dealt.

19.14

Exhibits - Incorporation in Lease.  All exhibits referred to are attached to
this Lease and incorporated by reference.





Initials:   __MR_

               __RW_







24







--------------------------------------------------------------------------------







19.15

Controlling Law.  This Lease shall be construed and interpreted in accordance
with the laws of the State of Utah.

19.16

Use of Definitions.  The definitions contained in this Lease shall be used to
interpret this Lease.

19.17

Definitions.  As used in this Lease, the following words and phrases shall have
the following meanings:

Alteration - any addition or change to, or modification of, the Premises made by
Tenant including, without limitation, fixtures, but excluding trade fixtures as
defined here, and Tenant’s improvements as defined here.




Authorized representative - any officer, agent, employee, or independent
contractor retained or employed by either party, acting within authority given
him by that party.




Damage - injury, deterioration, or loss to a person or property caused by
another person’s acts or omissions.  Damage includes death.




Damages - a monetary compensation or indemnity that can be recovered in the
courts by any person who has suffered damage to his person, property, or rights
through another’s act or omission.




Destruction - any damage, as defined here, to or disfigurement of the Premises.




Encumbrance - any deed of trust, mortgage, or other written security device or
agreement affecting the Premises, and the note or other obligation secured by
it, that constitutes security for the payment of a debt or performance of an
obligation.




Expiration - the coming to an end of the time specified in the Lease as its
duration, including any extension of the Term resulting from the exercise of an
option to extend.




Good condition - the good physical condition of the Premises and each portion of
the Premises, including, without limitation, signs, windows, show windows,
appurtenances, and Tenant’s personal property as defined here.  “In good
condition” means first-class, neat, clean, and broom-clean, and is equivalent to
similar phrases referring to physical adequacy in appearance and for use.




Hazardous substances - any substance or material defined or designated as
hazardous or toxic waste, hazardous or toxic chemical, hazardous or toxic
material, hazardous or toxic substance, or other similar term, by any federal,
state, or local





Initials:   __MR_

               __RW_







25







--------------------------------------------------------------------------------







environmental statute, regulation, or ordinance presently in effect, or in
effect at any time during the Term, and, as to substances and materials which
are not specifically identified in any such statute, regulation, or ordinance by
name, which are known to be toxic or hazardous under presently existing and
generally accepted scientific knowledge.




Hold harmless - to defend and indemnify from all liability, losses, penalties,
damages as defined here, costs, expenses (including, without limitation,
attorneys’ fees), causes of action, claims, or judgments arising out of or
related to any damage, as defined here, to any person or property.




Law - any judicial decision, statute, constitution, ordinance, resolution,
regulation, rule, administrative order, or other requirement of any municipal,
county, state, federal, or other government agency or authority having
jurisdiction over the parties or the Premises, or both, in effect either at the
time of execution of the Lease or at any time during the Term, including,
without limitation, any regulation or order of a quasi-official entity or body
(e.g., board of fire examiners or public utilities).




Lender - the beneficiary, mortgagee, secured party, or other holder of an
encumbrance, as defined here.




Lien - a charge imposed on the Premises by someone other than Landlord, by which
the Premises are made security for the performance of an act.  Most of the liens
referred to in this Lease are mechanics’ liens.




Maintenance - repairs, replacements, repainting, snow and ice removal,
landscaping care and maintenance, janitorial services provided by Landlord,
servicing of HVAC systems, and cleaning.




Person - one or more human beings, or legal entities or other artificial
persons, including, without limitation, partnerships, corporations, trusts,
estates, associations, and any combination of human beings and legal entities.




Provision - any term, agreement, covenant, condition, clause, qualification,
restriction, reservation, or other stipulation in the Lease that defines or
otherwise controls, establishes, or limits the performance required or permitted
by either party.




Rent - monthly rent, prepaid rent, security deposit, real property taxes and
assessments, insurance, and other similar charges payable by Tenant to Landlord.




Restoration - the reconstruction, rebuilding, rehabilitation, and repairs that
are necessary to return destroyed portions of the Premises and other property to
substantially the same physical condition as they were in immediately before the
destruction.





Initials:   __MR_

               __RW_







26







--------------------------------------------------------------------------------










Successor - assignee, transferee, personal represe­ntative, heir, or other
person or entity succeeding lawfully, and pursuant to the provisions of this
Lease, to the rights or obligations of either party.




Tenant’s improvement - any addition to or modification of the Premises made by
Tenant before, at, or near the commencement of the Term, and any fixtures (not
including Tenant’s trade fixtures, as defined here).




Tenant’s personal property - Tenant’s equipment, furniture, merchandise, and
moveable property placed in the Premises by Tenant, including Tenant’s trade
fixtures, as defined here.




Tenant’s trade fixture - any property installed in or on the Premises by Tenant
for purposes of trade, manufacture, ornament, or related use.




Term - the period of time during which Tenant has a right to occupy the
Premises, including the Initial Term and any Extended Term.




Termination - the ending of the Term for any reason before expiration, as
defined here.




19.18

Attorneys’ Fees and Costs.  If any legal action or other proceeding is brought
for the enforcement of this Lease, or because of an alleged dispute, breach,
default or misrepresentation in connection with any provision of this Lease, the
successful or prevailing party shall be entitled to recover reasonable
attorneys’ fees, and any other fees and costs incurred in such action or
proceeding, in addition to any other relief to which such party may be entitled.

19.19

Force Majeure.  If either party to this Lease shall be delayed or prevented from
the performance of any act required hereunder by reason of a strike, labor
trouble, acts of nature or any other cause beyond the reasonable control of such
party (financial inability excepted), and such party is otherwise without fault,
then performance of such act (excluding payment of rent or any other charge or
expense due and payable under this Lease) shall be excused for the period of
delay.

19.20

Quiet Enjoyment.  Landlord covenants that so long as Tenant performs all of its
obligations hereunder it shall peacefully and quietly have, hold and enjoy the
leased Premises for the Term of this Lease.

19.21

Captions.  The captions of this Lease shall have no effect on its
interpretation.

19.22

Singular and Plural.  When required by the context of this Lease, the singular
shall include the plural.





Initials:   __MR_

               __RW_







27







--------------------------------------------------------------------------------







19.23

Severability.  The unenforceability, invalidity, or illegality of any provision
shall not render the other provisions unenforceable, invalid, or illegal.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.




LANDLORD:




ROCKY MOUNTAIN DEVELOPMENT, LLC







By /s/ Mike Robinson

  

   Mike Robinson, Member







TENANT:




FOREVERGREEN, LLC







By /s/Ronald Williams

Its







GUARANTOR:







/s/Ronald Williams

Ron Williams











Initials:   __MR_

               __RW_







28







--------------------------------------------------------------------------------







Schedule of Exhibits







EXHIBIT “A” - Site Plan and Outline of Premises




EXHIBIT “B” – Base Rent & CAM Fee





Initials:   __MR_

               __RW_







29





